o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-132964-09 uil the honorable john cornyn united_states senator providence tower sec_5001 spring valley road suite 1125e dallas tx attention ------------------------ dear senator cornyn this letter responds to your inquiry dated date on behalf of your constituent -- -------------------------- --------------- asked about the inclusion of municipal_bond tax- exempt_interest in determining the amount of his taxable social_security_benefits gross_income may include a portion of social_security_benefits sec_86 of the internal_revenue_code as a general_rule if the only source of a recipient’s income is social_security_benefits then those benefits are not subject_to income_tax however if in addition to social_security_benefits the recipient receives other income then a portion of social_security_benefits may be taxable where the total income exceeds certain amounts a part of the social_security_benefits are taxable this practice assures that lower-income individuals who rely on their benefits to afford basic necessities are not taxed on their benefits and that individuals who have substantial taxable_income from other sources are taxed on a portion of their benefits taxpayers must calculate their modified_adjusted_gross_income to determine if social_security_benefits are taxable sec_86 of the internal_revenue_code they must include tax-exempt_interest in modified_adjusted_gross_income when calculating the amount of taxable social_security_benefits although tax-exempt_interest is not itself taxable it can cause the taxation of additional social_security_benefits because the interest is added to adjusted_gross_income to form a larger modified_adjusted_gross_income conex-132964-09 as the congress explained in the legislative_history when it enacted sec_86 the law does not affect the exclusion from income for interest on tax-exempt obligations it merely requires the inclusion of tax-exempt_interest in adjusted_gross_income when determining the amount of taxable social_security_benefits senate report no 98th congress 1st sess cumulative bulletin i hope this information is helpful if you would like to discuss this further please contact ------------------or me at ----- ------------- sincerely michael swim senior technician reviewer employment_tax branch office of division counsel associate chief_counsel tax exempt government entities
